DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
Claim 12: a marking device…for marking a section of the wire or sheet” with corresponding structure “printer.”
Claim 13: “a bending device…for defined bending of a section of the wire or the sheet” with no corresponding structure
Claim 14: “a degreasing device…for degreasing the wire or the sheet” with no corresponding structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-8, 13, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites: “wherein the transport platform can be at least handled by a crane or conveyed or in that the transport platform is connected to a further device which can be at least handled by crane or conveyed.” – it is unclear what the metes and bounds of “can be at least handled by” encompasses.
With regards to claim 4, there is insufficient antecedent basis for “the cutting device.” It is noted that the cutting device is set forth in claim 3, but currently claim 4 depends from claim 1 where no cutting device has been set forth.
With regards to claim 7, there is insufficient antecedent basis for “the coiled wire or the coiled sheet”
Claim 17 recites: wherein the controller collects data which are a measure od the length of the wire or sheet drawn off the receptacle, and wherein the controller transmits the data to a server via a communications interface and a data network.”  The subject matter of claims 17 is couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with regard to the inferential claimed provision. Applicant is respectfully reminded that to be entitled to patentable weight in method claims, the structural limitations recited therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. See Ex parte Pfeiffer, 135 USPQ 31 (1961). A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced, e.g. it doesn't begin a step with "collecting" or "transmitting" or some other -ing ending word that provides the active step.
Claim limitations in claims 13 and 14, respectively, “a bending device for defined bending of a section of the wire or the sheet” and “a degreasing device…for degreasing the wire or the sheet” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11,  and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basler et al. (hereafter “Basler”) (US 2011/0072874).
With regards to claim 1, Basler discloses a transport system comprising: 
a transport platform (719); 
a receptacle (50C) for the wire, wherein the receptacle is configured such that the wire can be received coiled up on the receptacle, as seen in at least Figure 50C; 
a drive (756), wherein the drive is configured such that the wire can be conveyed in a  transport direction;
a straightening device (710), wherein the straightening device is configured such that the wire can be straightened with the straightening device;
wherein the receptacle (50C), the drive (756) and the straightening device (710) are arranged on the transport platform (719) such that, with the drive, the wire can be drawn off the receptacle and fed to the straightening device in an automated manner.
With regards to claim 2, Basler discloses wherein the transport platform can be at least handles by a crane or conveyed [paragraph 0162].
With regards to claim 11, Basler discloses wherein the transport system comprises a transport container and wherein the transport platform is received on a floor of the transport container [paragraph 0125-0127].
With regards to claim 15, Basler discloses a method for delivering a wire, the method comprising the steps of:
Coiling up the wire;
Receiving the wire on a receptacle (50C) arranged on a transport platform (719);
Transporting the transport platform (719) from a first location to a second location;
Conveying the wire in a transport direction with a drive (756) arranged on  the transport platform (719), with the result that the wire is drawn off the receptacle and fed to a straightening device (710) in an automated manner; and
Straightening the wire with the straightening device (710) arranged on the transport platform [paragraph 0162].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Basler in view of White (US Patent 3,242,566).
Basler discloses the invention substantially as claimed except for wherein the transport system has a cutting device arranged on the platform. White is relied upon to teach a tube cutting machine with a cutter assembly (68). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Basler’s transport system with a cutting device because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Basler in view of Harding (US 2014/0373587).
Basler discloses wherein the transport system has coiled wire on the receptacle, as described in at least paragraphs 0018 and 0019.
Basler discloses the invention substantially as claimed except for wherein there is an electronic controller connected to the drive and wherein the controller is configured such that, during operation of the transport system, the controller receives data from the drive or issue commands to the drive.
Harding is relied upon to teach a portable straightening apparatus with a straightener (60), drive (motor 70) and an electronic controller (control module 34) connected to the drive [paragraph 0036] and wherein the controller is configured such that, during operation of the transport system, the controller receives data from the drive or issue commands to the drive [at least paragraph 0005 and 009]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Basler’s system with a controller because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 4-8, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Basler in view of Scott et al. (hereafter “Scott”) (US 2005/005664).
Basler discloses the invention substantially as claimed except for
wherein there is an electronic controller connected to a drive and wherein the controller is configured such that, during operation of the transport system, the controller receives data from the drive or issue commands to the drive; wherein the controller comprises a communications interface and reading device;
wherein the transport system has a marking device arranged on the transport platform for marking a section of the wire;
wherein the transport system has a bending device arranged on the transport platform for defined bending of a section of the wire;
wherein the transport system has a degreasing device arranged on the transport platform for degreasing the wire.
Scott is relied upon to teach a system including a roll of material on a turntable, a cleaning/degreasing device (108), a straightener (110), a marking device (printing unit 164) to print information about the product being manufactured, a bending device (bending tool 106), and a computer control system (500) comprising a communications interface (PC 520) that at least controls the angles of the bends made by the bending tool and drive motors [paragraphs 0046, 0047, 0053, 0069, 0070]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Basler’s system with a controller with communications interface, a marking device, degreasing device, bending device, because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Basler’s system with an electronic reading device in order to read the printed information because combining prior art elements according to known methods to yield predictable results require only routine skill in the art.
With additional regards to claims 7 and 8, the limitations “wherein the drum is provided with a contactlessly readable data carrier, which can be read by the reading device”  and “wherein the wire or the sheet is provided with a contactlessly readable data carrier, which can be read by the reading device” both fail to further define the transport system and instead appears to set forth an intended method of making the system (i.e. is provided with”) and not the resultant structure of the transport system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Basler.
Basler discloses the invention substantially as claimed except for the particular material of the coiled wire; that is, a plurality of cold-formed section of the wire. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the particularly claimed material composition of the coil since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of mechanically efficiency. In re Leshin, 125 USPQ 416.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Basler.
Basler discloses a transport container with 2 side walls and a floor [paragraph 0125]. Basler discloses the invention substantially as claimed except for wherein the transport system has four side walls and a roof with a closable unloading opening in the walls or roof.  It is considered to be well-known that containers can have 4 or 2 side walls, side walls with or without openings, a roof with an opening, or a roof with no openings. It would have been obvious for one of ordinary skill in the art to provide four walls and a roof with a closable unloading opening in the walls or roof, since it would have been obvious to try this configuration when choosing from a finite number of identified, predictable solutions for transporting containers, with a reasonable expectation of success. SR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(E).   It is further noted that Applicant has not disclosed that this particularly claimed container configuration provides an advantage, is used for a particular purpose, or solves a stated problem. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further show the state of the art: 
US Patent 4,467,508 discloses a system for cutting material including a microprocessor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA M EKIERT/            Primary Examiner, Art Unit 3725